OPINION OP THE COURT. PARKER, J. This was an action brought by the appellant for the recovery of the amount of freight due from the appellee upon a shipment of freight from Kansas City, Missouri, to Roswell. • The .appellee secured from the appellant a'bill of lading, which classified the freight as “an emigrant- outfit”, while the contention was made that the freight was in 'fact “a grader’s outfit.” The court below tried the case upon the theory that if the appellee had obtained from the appellant a contract for the shipment of goods, the contract furnished the measure of recovery, notwithstanding the same may have been for a less rate than that established by the appellant and filed with the Inter-State Commerce 'Commission, as required by the Federal. Statute. This was erroneous. It is beyond the power of either a railroad company or a shipper to 'make' a valid contract for a less rate than the published schedules filed with the Inter-State' Commerce Commission and notwithstanding a- contract of this kind, the measure of liability' of the shipper is the rate so published and filed. R. R. v. Mugg &. Dryden, 202 U. S. 242. For the -reasons stated, the-judgment of the court below is reversed and the cause remanded with instruction's to award a new trial and proceed in accordance with this opinion. . . • ,